DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final office action for application number 16/935,024 is in response to an amendment filed on 01/26/2022; the original application was filed on 7/21/2020. Claim 15 has been cancelled. Claims 1, 11 and 16 are independent claims.

Response to Arguments
Applicants’ arguments with respect to claims 1-14 and 16-20 have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made

Claims 1-4, 7-14, 16, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al (US 2019/0356430 A1) in view of Sarkis et al. (US 2020/0007275 A1).

Regarding claim 1, a method of implementing a hybrid automatic repeat request (HARQ) process, comprising:
transmitting, by a transmitter to a receiver, an initial transmission of the HARQ process, [figure 12, wherein a receiver receives one or more transmissions from a transmitter, (Paragraphs 28 and 66)], 
receiving, by the transmitter from the receiver, receiver decoding capability information, figure 12, wherein a receiver receives one or more transmissions from a transmitter, the transmission include decoding capabilities, (Paragraphs 28 and 66)],
setting, by the transmitter, a retransmission duration based on the receiver decoding capability information, [The transmitter may adjust its transmission or retransmission based on the indication, step-3, Figure 12, (Paragraph 84)], 
and implementing, by the transmitter, a retransmission of the HARQ process based on the retransmission duration, [determining module may further determine to adjust HARQ NACK feedback based on at least the decoding time of combined soft information from multiple transmissions, (Paragraph 149)],
Cheng et al. fails to explicitly teach receiving feedback indicative of decoding success by the receiver, wherein the decoding capability information includes decoding throughput of the receive,
Sarkis et al. teaches that the method may include receiving, from a base station, a transmission including a TB, attempting to decode the transmission, transmitting a feedback message to the base station indicating that at least a portion of the transmission including the TB was unsuccessfully decode, receiving, from the base station, one or more subsequent transmissions of at least the TB, and determining whether to attempt to decode a subsequent transmission of the one or more subsequent transmissions based on whether an effective UE throughput of the one or more subsequent transmissions exceeds a predetermined decoding throughput threshold, (Sarkis et al., Paragraph 7), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include receiving feedback indicative of decoding success by the receiver, wherein the decoding capability information includes decoding throughput of the receive, (Sarkis et al., Paragraph 7), in order to  handling the excessive decoding throughputs, (Sarkis et al., Paragraph 4).

Regarding claim 2, the method of claim 1, wherein: the retransmission of the HARQ process is a first retransmission of the HARQ process, [said different HARQ feedback timings include using a shorter HARQ feedback timing for retransmissions of small numbers of code block groups and a longer HARQ feedback timing for retransmissions of large number of code block groups, (Paragraph 109)],
and implementing the first retransmission of the HARQ process based on the retransmission duration comprises:
determining, by the transmitter, that no acknowledgement (ACK) has been received by an end of the retransmission duration, [determining module may determine to provide HARQ ACK/NACK feedback based on a determination whether the transmission was received successfully, (Paragraph 149)],
 and implementing, by the transmitter responsive to the determination that no ACK has been received by an end of the retransmission duration, a second retransmission of the HARQ process or a timeout process, [the determining module may determine to adjust a retransmission based on at least the receiver decoding time of combined soft information from multiple transmissions, (Paragraph 157)].

Regarding claim 3, the method of claim 1, wherein setting the retransmission duration based on the receiver decoding capability information comprises setting a modulation order of the retransmission of the HARQ process based on the receiver decoding capability information, [determining the number of code blocks or code block groups in the retransmission is further based on a decoding time of the receiver to decode the received code blocks of the transport block, (Paragraph 28)].

Regarding claim 4, the method of claim 1, wherein setting the retransmission duration based on the receiver decoding capability information comprises setting a number of data subcarriers for the retransmission based on the receiver decoding capability information, [A transmitter may further adjust transmissions in time slots after a time slot used for retransmissions, (Paragraphs 66-69)].

Regarding claim 7, the method of claim 1, wherein setting the retransmission duration based on the receiver decoding capability information comprises setting a number of bits of the retransmission of the HARQ process based on the receiver decoding capability information, [the transmitter adjusts the amount of coded bits to send to the receiver in a retransmission based on at least the receiver decoding time of combined soft information from multiple transmissions, (Paragraph 85)]. 

Regarding claim 8, the method of claim 7, wherein setting the number of bits of the retransmission of the HARQ process comprises setting a number of parity bits or information bits included in the retransmission, [the decoding time may be based on at least the number of columns in the base matrix corresponding to transmitted additional parity bits, (Paragraph 128)].

Regarding claim 9, the method of claim 7, wherein setting the number of bits of the retransmission of the HARQ process comprises included padding in the retransmission, [A lower code rate may be achieved through a combination of additional parity bits and repetition of already transmitted bits, (Paragraph 130)].

Regarding claim 10, the method of claim 1, wherein setting the retransmission duration comprises using at least one parameter value that deviates from at least one default parameter value for the retransmission of the HARQ process such that the retransmission duration increases, [With incremental redundancy retransmissions, decoding time is typically increased. For an initial retransmission, the decoding time of a LDPC code word may be significantly affected by the parity check matrix associated with the code rate being used, (Paragraph 112)].

Regarding claim 11, a method of implementing a hybrid automatic repeat request (HARQ) process, comprising: 
receiving, by a receiver from a transmitter, an initial transmission of the HARQ process, [figure 12, wherein a receiver receives one or more transmissions from a transmitter, (Paragraphs 28 and 66)], 
transmitting, by the receiver to the transmitter, receiver decoding capability information, [figure 12, wherein a receiver receives one or more transmissions from a transmitter, the transmission include decoding capabilities, (Paragraphs 28 and 66)], 
receiving, by the receiver from the transmitter, a retransmission, [the transmitter may delay retransmission of a transport block (or subset of constituent code block groups) until the transmitter has received complete HARQ feedback from the receiver, (Paragraph 90)],
and implementing, by the receiver, a decoding and feedback process for the retransmission, [the transmitter does not send retransmission in response to an incomplete decoding indication feedback from the receiver, (Paragraph 90)],
Cheng et al. fails to explicitly teach transmitting feedback indicative of decoding success by the receiver, wherein the decoding capability information includes decoding throughput of the receive,
Sarkis et al. teaches that the method may include receiving, from a base station, a transmission including a TB, attempting to decode the transmission, transmitting a feedback message to the base station indicating that at least a portion of the transmission including the TB was unsuccessfully decode, receiving, from the base station, one or more subsequent transmissions of at least the TB, and determining whether to attempt to decode a subsequent transmission of the one or more subsequent transmissions based on whether an effective UE throughput of the one or more subsequent transmissions exceeds a predetermined decoding throughput threshold, (Sarkis et al., Paragraph 7), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include receiving feedback indicative of decoding success by the receiver, wherein the decoding capability information includes decoding throughput of the receive, (Sarkis et al., Paragraph 7), in order to  handling the excessive decoding throughputs, (Sarkis et al., Paragraph 4).

Regarding claim 12, the method of claim 11, wherein the receiver transmits the receiver decoding capability information as at least a part of a control frame, [The wireless signals may contain voice traffic, data traffic, control signals, and/or any other suitable information, (Paragraph 138)].

Regarding claim 13, the method of claim 11, wherein the receiver transmits the receiver decoding capability information as at least a part of a feedback frame, [figure 12, wherein a receiver receives one or more transmissions from a transmitter, the transmission include decoding capabilities, (Paragraphs 28 and 66)].

Regarding claim 14, the method of claim 11, wherein the receiver transmits the receiver decoding capability information as at least a part of a connection establishing process, [figure 12, wherein a receiver receives one or more transmissions from a transmitter, the transmission include decoding capabilities, (Paragraphs 28 and 66)].

Regarding claim 16, a method of implementing a hybrid automatic repeat request (HARQ) process, comprising:
receiving, by a transmitter from a receiver, receiver decoding capability information, [figure 12, wherein a receiver receives one or more transmissions from a transmitter, the transmission include decoding capabilities, (Paragraphs 28 and 66)], 
receiving, by the transmitter from the receiver, feedback regarding a transmission of the HARQ process, [the receiver provides an indication feedback that decoding of the transport block is not completed. For example, the receiver may indicate to a transmitter of the transport block that decoding of the previously received transport block is not yet completed, (Paragraph 84)], 
determining, by the transmitter, to implement a retransmission based on the feedback, [The transmitter may adjust its transmission or retransmission based on the indication, step-3, Figure 12, (Paragraph 84)], 
determining, by the transmitter, a decoding time based on the receiver decoding capability information, [determining the number of code blocks or code block groups in the retransmission is further based on a decoding time of the receiver to decode the received code blocks of the transport block, (Paragraph 28)], 
determining, by the transmitter based on the decoding time, to implement a remediation process, [determining module may further determine to adjust HARQ NACK feedback based on at least the decoding time of combined soft information from multiple transmissions, (Paragraph 149)], 
and implementing, by the transmitter, the remediation process, [the determining module may determine to adjust a retransmission based on at least the receiver decoding time of combined soft information from multiple transmissions. The determining module may instruct communicating module C to communicate the retransmission accordingly, (Paragraph 157)],
Cheng et al. fails to explicitly teach that decoding time based on a size of the retransmission,
Sarkis et al. teaches that the predetermined decoding throughput threshold may be based on a throughput for decoding a TB of a maximum TB size transmitted in a fourteen-symbol duration, a number of code-blocks for transmitting a TB of a maximum TB size, a length of a code-block-level cyclic redundancy check (CRC), a length of a TB-level CRC, a coding rate for transmitting a TB of maximum TB size with limited-buffer rate-matching (LBRM) enabled, a scaling factor, (Sarkis et al., Paragraph 6), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include that decoding time based on a size of the retransmission, (Sarkis et al., Paragraph 6), in order to  handling the excessive decoding throughputs, (Sarkis et al., Paragraph 4).

Regarding claim 17, the method of claim 16, wherein the remediation process comprises setting a retransmission feedback timeout duration based on the receiver decoding capability information, [the network does not schedule the UE to transmit to the network in said time slot after a time slot used for UL retransmission, (Paragraph 95)].

Regarding claim 19, the method of claim 16, wherein determining, by the transmitter based on the decoding time, to implement a remediation process comprises:
estimating, based on the decoding time, a time at which retransmission feedback should be received, [the HARQ feedback timing may be based on the estimated time to decode based on the number of code block groups, (Paragraph 109)],
and determining that an estimated retransmission feedback timeout period does not encompass the time at which the retransmission feedback should be received, [the transmitter does not send data to said receiver in said time slot after a time slot used for retransmission, (Paragraph 87)].

Regarding claim 20, the method of claim 16, wherein the remediation process comprises pulling, by the transmitter, the feedback according to a deferred feedback scheme, [the receiver may delay or retransmit normal HARQ feedback at a later HARQ feedback occasion for the completed decoded transport block, (Paragraph 84)].

Allowable Subject Matter
Claims 5, 6 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478